DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/18/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claim 29 have been withdrawn; and (2) the 35 U.S.C. 102(a)(1) rejection of claim 29 over Zhu et al. has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 29, 31-40, and 51-58
Withdrawn claims: None
Previously cancelled claims: 1-28, 30, and 41-50
Newly cancelled claims: None
Amended claims: 29
New claims: None
Claims currently under consideration: 29, 31-40, and 51-58
Currently rejected claims: 29, 31-40, and 51-58
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29, 31-40, and 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tachdjian et al. (U.S. 2006/0263411 A1).
Regarding claim 29, Tachdjian et al. discloses a flavor composition ([0002], [0076]) comprising a compound ([0024], [0225] – last molecule, [0227] – last molecule, [0027], [0031], [0127], [0175], where Ar – phenyl, m – 1, Y – NR5, R5 – H, X – NR10, R10 – H, R3 – H, R4 – H, n – 1, hAr1 and hAr2 – substituted phenyl) that falls within the scope of the claimed compound when the following alternatives are selected:
X1-X10 – C/N
R1 – H
R3 – H
R4 – H
R7 – NR10R11
R10 – phenyl
R11 – H
n1 – 0
n2 – 0

The claim is considered merely obvious in view of Tachdjian et al., rather than being anticipated, due to the number of potential variations disclosed in the prior art formula and the number of potential variations in the claimed formula.
As for claim 31, the present specification indicates that “kokumi taste is a sensation caused by activation or inhibition of receptor cells in a subject’s taste buds” (p. 13, ¶2). Tachdjian et al. discloses that “[c]ompounds of the invention modulate an umami receptor” ([0095], [0082], [0086], [0088], [0089]). Tachdjian et al. also discloses adding a sufficient amount of the compounds to a food product in order to cause a desirable modulation in the savory flavor of the food product ([0304]-[0306]). Tachdjian et al. is thus considered to disclose the flavor composition as being present in an amount effective to increase a kokumi taste of the food product, as determined by a panel of taste testers.
As for claim 32, Tachdjian et al. discloses adding a sufficient amount of the compounds to a food product in order to cause a desirable modulation in the savory flavor of the food product ([0304]-[0306]). Tachdjian et al. is thus considered to disclose the flavor composition as being present in an amount effective to increase the palatability of the food product, as determined by a panel of taste testers.
As for claim 33, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 10 M ([0306]).
As for claim 34, Tachdjian et al. discloses the food product as comprising a pet food product ([0300]).
As for claims 35-37, the disclosure of Tachdjian et al. that the food products may be pet food products ([0300]) is adequate to deem the claimed requirements that the product is for felines/canines (claim 35) and is wet (claim 36) or dry (claim 37) obvious, since such types of pet food are extremely commonplace in the art.
As for claim 38, the present specification indicates that “kokumi taste is a sensation caused by activation or inhibition of receptor cells in a subject’s taste buds” (p. 13, ¶2). Tachdjian et al. discloses that “[c]ompounds of the invention modulate an umami receptor” ([0095], [0082], [0086], [0088], [0089]). Tachdjian et al. also discloses adding a sufficient amount of the compounds to a food product in order to cause a desirable modulation in the savory flavor of the food product ([0304]-[0306]). Tachdjian et al. is thus considered to disclose a method of increasing a kokumi taste intensity of a food product via mixing the flavor composition with the food product with the flavor composition being present in an amount effective to increase a kokumi taste of the food product, as determined by a panel of taste testers.
As for claim 39, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 10 M ([0306]).
As for claim 40, the present specification indicates that “kokumi taste is a sensation caused by activation or inhibition of receptor cells in a subject’s taste buds” (p. 13, ¶2). Tachdjian et al. discloses that “[c]ompounds of the invention modulate an umami receptor” ([0095], [0082], [0086], [0088], [0089]). Though the reference does not explicitly disclose modulating the activity of a calcium-sensing receptor via contacting a CaSR with the flavor composition, the instruction in the reference regarding the modulation of an umami receptor via the consumption of the compound (which would inherently involve contacting any taste receptors with the composition), is considered to render the claimed method obvious.
As for claim 51, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 10 M ([0306]).
As for claims 52-54, Tachdjian et al. discloses the flavor composition as being present at a concentration of from about 0.001-10 ppm ([0306]), or 0.0000001-0.01% w/w, which anticipates the claimed ranges of about 0.0001-10% w/w (claim 52), about 0.001%-5% w/w (claim 53), and about 0.01-1% w/w (claim 54).
As for claim 55, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 1 M ([0306]).
As for claims 56-58, Tachdjian et al. discloses the flavor composition as being present at a concentration of from about 0.001-10 ppm ([0306]), or 0.0000001-0.01% w/w, which anticipates the claimed ranges of about 0.0001-10% w/w (claim 56), about 0.001%-5% w/w (claim 57), and about 0.01-1% w/w (claim 58).
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claim 29 based on amendment to the claim and/or persuasive remarks (Applicant’s Remarks, p. 6, ¶4). Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 102(b) of claim 29 over Zhu et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejection of claim 29 based on persuasive remarks. Applicant argued that the notation used in claim 29 limits Ring A to being substituted by R’ and either (i) a single substitution of R or (ii) multiple substitutions of R but only with the same substituent (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶1). In either case, the disclosed compound of Zhu et al. at paragraph [0058], Table 1, would be insufficient to anticipate the claim.
However, clarification is requested as to which interpretation Applicant is relying on. The exemplary compounds on page 8, ¶1, of Applicant’s Remarks are noted as only showing a single substitution of R, but multiple substitutions of R with the same substituent would also overcome the disclosure of Zhu et al. at paragraph [0058], Table 1. However, such an interpretation would not overcome the broader disclosure of Zhu et al. at [0008]-[0013], at least as related to obviousness, where hydroxyl may be at R1, R7, and R8, with all other substituents being hydrogen.
Further, Applicant’s assertion that “an aryl group with a substituent drawn through the center of said aryl group indicates that the aryl group can be substituted by said substituent, i.e., an unspecified hydrogen atom of the aryl ring replaced by said substituent”, which is “known to a person of ordinary skill in the art”, (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶1) appears to directly contradict the disclosure of Zhu et al., which discloses the exact same notation of “an aryl group with a substituent drawn through the center of said aryl group” that is then substituted with multiple different substituents on the aryl group ([0058], Table 1).
The 35 U.S.C. § 112(a)(1) rejection of claim 29 has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 29, 31-40, and 51-58 over Tachdjian et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that when m=0 in Tachdjian et al.’s compound then hAr1 is bonded directly to another aryl group, contrary to the compound that is presently claimed that is asserted as not having three aryl groups (Applicant’s Remarks, p. 9, ¶¶2-3).
As detailed in the claim rejection, claim 29 still includes substituent alternatives that may comprise three aryl groups—specifically, R7 comprising NR10R11, where R10 may be phenyl. Applicant’s argument thus mischaracterizes the present claim and is consequently unpersuasive.
The rejection of claim 29 has been maintained herein.
The rejections of claims 31-40, and 51-58, which depend from claim 29 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 29, 31-40, and 51-58 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793